Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to the amendment filed on 6/6/2022 are persuasive and new art is cited to reject claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,8-10,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 2020/0367241 A1) (Support in Provisional 62/847,263) (hereinafter, "Hosseini") in view of Kim et al. (US 2020/0170034 A1) (Support in provisional No.62/387,401)


Regarding claim 1, Hosseini teaches A method, comprising:
	receiving a first physical downlink shared channel (PDSCH) (Hosseini teaches in Fig 2 shows first PDSCH (=Low priority PDSCH 250) in diagram-202. Fig 2 shows another example of "out of order " PDSCH low-priority PDSCH-220 in diagram-200 as first PDSCH. In [0072], UE 115 may receive a low priority PDCCH 245 (e.g.  over a first frequency range) (=first PDSCH), including a downlink grant indicating resources over which to receive low priority PDSCH 250. 
	receiving a second PDSCH that overlaps in time with the first PDSCH (Hosseini teaches in Fig 2 overlapping with first PDSCH-250 is second PDSCH (=High priority PDCSH 260). In Fig 2 shows another example of "out of order" PDSCH with PDSCH-215 as high priority arriving after low priority PDSCH-220 in diagram-200). In [0072], Subsequently, the UE 115 may receive a high priority PDCCH (e.g., over a second frequency range that may be different partially overlapping (=second PDSCH).	
and transmitting the HARQ-ACK corresponding to the second PDSCH (Hosseini teaches in [0075] Before transmitting a HARQ message over a PUCCH for the low priority PDSCH 220, the UE 115 may transmit a HARQ message over a PUCCH for the high priority PDSCH 215. In addition [0086] These examples may also be applied to overlapping downlink and in the case of HARQ reporting, or other out of order signaling. In some cases, if PUSCHs overlap in the time domain, the low priority channel may be dropped).
Hosseini does not teach determining a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH.
Kim teaches determining a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH 
(Fig 9 and [0285]-if the UE does not include a plurality of decoders and receives sPDSCH2(=second PDSCH) transmitted with a length shorter than TTI length of sPDSCH1(=first PDSCH) while sPDSCH1 is being decoded (=overlap of second PDSCH with first PDSCH), the UE may simply start decoding of sPDSCH2 after completing decoding of sPDSCH1. In this case, A/N feedback timing (=Harq/ack feedback delay) of sPDSCH2 is delayed by a decoding time of sPDSCH1 received prior to the sPDSCH (=represented as overlap between PDSCH 1 and PDSCH2).

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini determining a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH as taught by Kim, to provide for a UE to receive HARQ-ACK feedback of a first PDSCH (potentially, a low priority PDSCH) and uses a later PUCCH resource for HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH).

Regarding claim 2, Hosseini does not teach, wherein the delay in processing time is determined based on a fixed value of delay between a user equipment (UE) and a terminal.
Kim teaches, wherein the delay in processing time is determined based on a fixed value of delay between a user equipment (UE) and a terminal([0153], also see [0019]- the UE transmits an A / N for the signal , and the A / N reaches the eNB , an over the air ( OTA ) latency occurs , which involves a DL propagation delay ( PD ) , a buffering time , a decoding time , an A / N preparation time , a UL PD , and a retransmission margin)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the delay in processing time is determined based on a fixed value of delay between a user equipment (UE) and a terminal
as taught by Kim, to provide for a UE to receive information of two PUCCH resources (earlier and later ones) for HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).

Regarding claim 3, Hosseini does not teach wherein the delay in processing time is determined based on a user equipment (UE) capability
Kim teaches, wherein the delay in processing time is determined based on a user equipment (UE) capability ([0169]-The UE may separately signal the decoding capability for a control channel, a data channel and / or a downlink / uplink. Otherwise, required decoding delay / capability may previously be configured per TTI length).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the delay in processing time is determined based on a user equipment (UE) capability as taught by Kim, to enable HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).


Regarding claim 8, Hosseini teaches A user equipment (UE), comprising:  a transceiver; and a processor configured to ([ 0122] FIG. 7 shows a block diagram 700 of a device 705 that supports mixed capability signaling for supporting out of order operations in accordance with aspects of the present disclosure. The device 705 may be an example of aspects of a device 605, or a UE 115 as described herein. The device 705 may include a receiver 710, a communications manager 715, and a transmitter 740. The device 705 may also include a processor. Each of these components may be in communication with one another (e.g., via one or more buses).
	receive, from a terminal, a first physical downlink shared channel (PDSCH) (in Fig 2 overlapping with first PDSCH-250 is second PDSCH (=High priority PDCSH 260). In Fig 2 shows another example of "out of order" PDSCH with PDSCH-215 as high priority arriving after low priority PDSCH-220 in diagram-200. In [0072], UE 115 may receive a low priority PDCCH 245 (e.g.  over a first frequency range) (=first PDSCH), including a downlink grant indicating resources over which to receive low priority PDSCH 250).
	receive, from the terminal, a second PDSCH that overlaps in time with the first PDSCH (Hosseini teaches in Fig 2 overlapping with first PDSCH-250 is second PDSCH (=High priority PDCSH 260). In Fig 2 shows another example of "out of order" PDSCH with PDSCH-215 as high priority arriving after low priority PDSCH-220 in diagram-200. In [0072], Subsequently, the UE 115 may receive a high priority PDCCH (e.g., over a second frequency range that may be different partially overlapping (=second PDSCH).
and transmit, to the terminal, the HARQ-ACK corresponding to the second PDSCH (in [0075] Before transmitting a HARQ message over a PUCCH for the low priority PDSCH 220, the UE 115 may transmit a HARQ message over a PUCCH for the high priority PDSCH 215. In addition [0086] These examples may also be applied to overlapping downlink and in the case of HARQ reporting, or other out of order signaling. In some cases, if PUSCHs overlap in the time domain, the low priority channel may be dropped).
	Hosseini does not teach, determine a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH 
Kim teaches determine a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH (Fig 9 and [0285]-if the UE does not include a plurality of decoders and receives sPDSCH2(=second PDSCH) transmitted with a length shorter than TTI length of sPDSCH1(=first PDSCH) while sPDSCH1 is being decoded (=overlap of second PDSCH with first PDSCH), the UE may simply start decoding of sPDSCH2 after completing decoding of sPDSCH1. In this case, A/N feedback timing (=Harq/ack feedback delay) of sPDSCH2 is delayed by a decoding time of sPDSCH1 received prior to the sPDSCH (=represented as overlap between PDSCH 1 and PDSCH2).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini determine a delay in processing time for a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) corresponding to the second PDSCH based on the overlapping time between the first PDSCH and the second PDSCH as taught by Kim, to provide for a UE to receive HARQ-ACK feedback of a first PDSCH (potentially, a low priority PDSCH) and uses a later PUCCH resource for HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH).


Regarding claim 9, Hosseini does not teach wherein the processor is further configured to determine the delay in processing time based on a fixed value of delay between the UE and the terminal.
Kim teaches, wherein the processor is further configured to determine the delay in processing time based on a fixed value of delay between the UE and the terminal ([0153], also see [0019]- the UE transmits an A / N for the signal , and the A / N reaches the eNB , an over the air ( OTA ) latency occurs , which involves a DL propagation delay ( PD ) , a buffering time , a decoding time , an A / N preparation time , a UL PD , and a retransmission margin)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the processor is further configured to determine the delay in processing time based on a fixed value of delay between the UE and the terminal as taught by Kim, to enable HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).

Regarding claim 10, Hosseini does not teach wherein the processor is further configured to determine the delay in processing time based on a UE capability 
Kim teaches wherein the processor is further configured to determine the delay in processing time based on a UE capability ([0169]-The UE may separately signal the decoding capability for a control channel, a data channel and / or a downlink / uplink. Otherwise, required decoding delay / capability may previously be configured per TTI length).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the processor is further configured to determine the delay in processing time based on a UE capability as taught by Kim in [0011], to provide for a UE to receive information of two PUCCH resources (earlier and later ones) for HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).

Regarding claim 15, Hosseini teaches A terminal, comprising: 
a transceiver; 
and a controller configured to
transmit, to a user equipment (UE) 
([ 0137] FIG. 9 shows a diagram of a system 900 including a device 905 that supports mixed capability signaling for supporting out of order operations in accordance with aspects of the present disclosure. The device 905 may example of or include the components of device 605, device 705, or a UE 115 as described herein. Hosseini teaches the device 905 may include components for bi - directional voice and data communications including components for transmitting and receiving communications, including a communications manager 910, a I / O controller 915, a transceiver 920, an antenna 925, memory 930, and a processor 940. These components may be in electronic communication via one or more buses (e.g. bus 945). 
	a first physical downlink shared channel (PDSCH) (Fig 2 shows first PDSCH (=Low priority PDSCH 250) in diagram-202. Fig 2 shows another example of "out of order " PDSCH low-priority PDSCH-220 in diagram-200 as first PDSCH. In [0072], UE 115 may receive a low priority PDCCH 245 (e.g.  over a first frequency range) (=first PDSCH), including a downlink grant indicating resources over which to receive low priority PDSCH 250. 
transmit, to the UE, a second PDSCH that overlaps in time with the first PDSCH (Fig 2 overlapping with first PDSCH-250 is second PDSCH (=High priority PDCSH 260). In Fig 2 shows another example of "out of order" PDSCH with PDSCH-215 as high priority arriving after low priority PDSCH-220 in diagram-200). In [0072], Subsequently, the UE 115 may receive a high priority PDCCH (e.g., over a second frequency range that may be different partially overlapping (=second PDSCH).
Hosseini does not teach, receive, from the UE, a hybrid automatic repeat request (HARQ)- acknowledgement (ACK) corresponding to the second PDSCH that is delayed by the UE based on the overlapping time between the first PDSCH and the second PDSCH 
Kim teaches receive, from the UE, a hybrid automatic repeat request (HARQ)- acknowledgement (ACK) corresponding to the second PDSCH that is delayed by the UE based on the overlapping time between the first PDSCH and the second PDSCH (Fig 9 and [0285]-if the UE does not include a plurality of decoders and receives sPDSCH2(=second PDSCH) transmitted with a length shorter than TTI length of sPDSCH1(=first PDSCH) while sPDSCH1 is being decoded (=overlap of second PDSCH with first PDSCH), the UE may simply start decoding of sPDSCH2 after completing decoding of sPDSCH1. In this case, A/N feedback timing (=Harq/ack feedback delay) of sPDSCH2 is delayed by a decoding time of sPDSCH1 received prior to the sPDSCH (=represented as overlap between PDSCH 1 and PDSCH2)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini receive, from the UE, a hybrid automatic repeat request (HARQ)- acknowledgement (ACK) corresponding to the second PDSCH that is delayed by the UE based on the overlapping time between the first PDSCH and the second PDSCH as taught by Kim to enable HARQ-ACK feedback of a first PDSCH (potentially, a low priority PDSCH) and uses a later PUCCH resource for HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PD SCH due to a later received second PDSCH (potentially, a high priority PDSCH).
 
Regarding claim 16, Hosseini does not teach the terminal of claim 15, wherein the HARQ-ACK is delayed by the UE based on a fixed value of delay between the UE and the terminal. 
Kim teaches, the terminal of claim 15, wherein the HARQ-ACK is delayed by the UE based on a fixed value of delay between the UE and the terminal ([0153], also see [0019]- the UE transmits an A / N for the signal , and the A / N reaches the eNB , an over the air ( OTA ) latency occurs , which involves a DL propagation delay ( PD ) , a buffering time , a decoding time , an A / N preparation time , a UL PD , and a retransmission margin)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the HARQ-ACK is delayed by the UE based on a fixed value of delay between the UE and the terminal as taught by Kim to enable HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).

Regarding claim 17, Hosseini does not teach the terminal of claim 15, wherein the HARQ-ACK is delayed by the UE based on a UE capability 
Kim teaches, the terminal of claim 15, wherein the HARQ-ACK is delayed by the UE based on a UE capability ([0169]-The UE may separately signal the decoding capability for a control channel, a data channel and / or a downlink / uplink. Otherwise, required decoding delay / capability may previously be configured per TTI length).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini wherein the HARQ-ACK is delayed by the UE based on a UE capability as taught by Kim to enable HARQ-ACK feedback of the first PDSCH, if the UE has to delay processing of the first PDSCH due to a later received second PDSCH (potentially, a high priority PDSCH as relates to wireless communication systems and more specifically to receiving different signals that may use overlapping resources in (TS) 38.214, vl5.4.0).

Claim(s) 5-7,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al (US 2020/0367241 A1) (Support in Provisional 62/847,263) (hereinafter, "Hosseini") in view of Kim et al. (US 2020/0170034 A1) (Support in provisional No.62/387,401) in further view of Jung et al. (WO2021028873A1) (Support in Provisional No. 62/886,324)


Regarding claim 5, Hosseini in view of Kim does not teach, wherein the delay in processing time is determined based on a code block (CB) user equipment (UE) processing time.
	Jung teaches wherein the delay in processing time is determined based on a code block (CB) user equipment (UE) processing time ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the delay in processing time is determined based on a code block (CB) user equipment (UE) processing time as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference).

Regarding claim 6, Hosseini in view of Kim does not teach, wherein the delay in processing time is further determined based on a CB processing time of the first PDSCH.
Jung teaches wherein the delay in processing time is further determined based on a CB processing time of the first PDSCH ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)). In [0070], If decoding of the first PDSCH (possibly, a PDSCH with low priority, e.g. the PDSCH carrying eMBB traffic) needs to be postponed according to a predefined or configured condition(s), the UE can transmit the corresponding HARQ-ACK on the second PUCCH resource with the second PDSCH-to-HARQ timing value. Otherwise, the UE can transmit the corresponding HARQ-ACK on the first PUCCH resource with the first PDSCH to-HARQ timing value).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the delay in processing time is further determined based on a CB processing time of the first PDSCH as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference).

Regarding claim 7, Hosseini in view of Kim does not teach, wherein the delay in processing time is further determined based on a maximum overall CB of the first PDSCH
Jung teaches, wherein the delay in processing time is further determined based on a maximum overall CB of the first PDSCH ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) (=maximum overall CB) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the delay in processing time is filing further determined based on a maximum overall CB of the first PDSCH as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference.

Regarding claim 12, Hosseini in view of Kim does not teach, wherein the processor is further configured to determine the delay in processing time based on a code block (CB) UE processing time 
Jung teaches, wherein the processor is further configured to determine the delay in processing time based on a code block (CB) UE processing time (([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the processor is further configured to determine the delay in processing time as taught by Jung  based on a code block (CB) UE processing time as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference).

Regarding claim 13, Hosseini in view of Kim does not teach, wherein the processor is further configured to determine the delay in processing time based on a CB processing time of the first PDSCH
Jung teaches, wherein the processor is further configured to determine the delay in processing time based on a CB processing time of the first PDSCH ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)). In [0070], If decoding of the first PDSCH (possibly, a PDSCH with low priority, e.g. the PDSCH carrying eMBB traffic) needs to be postponed according to a predefined or configured condition(s), the UE can transmit the corresponding HARQ-ACK on the second PUCCH resource with the second PDSCH-to-HARQ timing value. Otherwise, the UE can transmit the corresponding HARQ-ACK on the first PUCCH resource with the first PDSCH to-HARQ timing value).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the processor is further configured to determine the delay in processing time based on a CB processing time of the first PDSCH as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference).

Regarding claim 14, Hosseini in view of Kim does not teach, wherein the processor is further configured to determine the delay in processing time based on a maximum overall CB of the first PDSCH.
Jung teaches, wherein the processor is further configured to determine the delay in processing time based on a maximum overall CB of the first PDSCH ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) (=maximum overall CB) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the processor is further configured to determine the delay in processing time based on a maximum overall CB of the first PDSCH as taught by Jung to use code blocks ( CB ) , that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference.

Regarding claim 19, Hosseini in view of Kim does not teach, wherein the HARQ-ACK is delayed by the UE based on a code block (CB) UE processing time.
Jung teaches, wherein the HARQ-ACK is delayed by the UE based on a code block (CB) UE processing time ([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein the HARQ-ACK is delayed by the UE based on a code block (CB) UE processing time as taught by Jung to use code blocks (CB), that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference).

Regarding claim 20, Hosseini in view of Kim does not teach, wherein HARQ-ACK is delayed by the UE based on a CB processing time of the first PDSCH
Jung teaches, wherein HARQ-ACK is delayed by the UE based on a CB processing time of the first PDSCH (([0047] In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH assuming maximum number of Code Block Group (CBG) is up to a certain predetermined number (e.g., I or 2). In another implementation the eMBB HARQ-ACK information can be multiplexed into the high-priority PUSCH if the maximum number of CBG is smaller than a certain predetermined number (e.g., I or 2)). In [0070], If decoding of the first PDSCH (possibly, a PDSCH with low priority, e.g. the PDSCH carrying eMBB traffic) needs to be postponed according to a predefined or configured condition(s), the UE can transmit the corresponding HARQ-ACK on the second PUCCH resource with the second PDSCH-to-HARQ timing value. Otherwise, the UE can transmit the corresponding HARQ-ACK on the first PUCCH resource with the first PDSCH to-HARQ timing value).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hosseini in view of Kim wherein HARQ-ACK is delayed by the UE based on a CB processing time of the first PDSCH as taught by Jung to use code blocks (CB), that are encoded with an error correcting block code to add redundancy to the information in a transport block in a HARQ process. Exploitation of this redundancy in the encoded information can improve the reliability of the transmitted message, enabling correction for bit errors that may occur due to noise or interference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 4132        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478